      Case 4:20-cv-01241 Document 167 Filed on 10/20/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                October 20, 2020
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

ROMAN VAZQUEZ BARRERA, et al,                    §
                                                 §
        Petitioners,                             §
VS.                                              §    CIVIL ACTION NO. 4:20-CV-1241
                                                 §
CHAD WOLF, et al,                                §
                                                 §
        Respondents.                             §

                                             ORDER

       Pending before the Court is Plaintiffs’ Unopposed Motion for Clarification of Docs. 161

and 165. (Doc. 166). As to the first request for clarification, the Court orders Plaintiff Rodriguez

Garcia to remain in the Rio Grande Valley rather than in Houston. As to the second request for

clarification, the Court orders Plaintiffs Lara Corona, Rodriguez Garcia, and Casco-George to

report to U.S. Immigration and Customs Enforcement rather than Customs and Border Protection.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 20th day of October, 2020.




                                                     KEITH P. ELLISON
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
